                                         Case 5:17-cv-00220-LHK Document 1417 Filed 01/24/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                           Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER RE HIGH PRIORITY
                                                                                             OBJECTIONS FOR JANUARY 25, 2019
                                  14             v.
                                                                                             Re: Dkt. Nos. 1399, 1401
                                  15     QUALCOMM INCORPORATED,
                                  16                    Defendant.

                                  17

                                  18          Before the Court are the Federal Trade Commission’s (“FTC”) high priority objections

                                  19   (“HPO”), ECF No. 1401, and Qualcomm’s responses, ECF No. 1399, for January 25, 2019, day 9

                                  20   of the trial. Having considered the parties’ briefs, the relevant law, the Federal Rules of Evidence,

                                  21   and balancing the factors set forth in Federal Rule of Evidence 403, the Court rules as follows:
                                        FTC Objections                                     Ruling
                                  22
                                        Alex Rogers, Qualcomm
                                  23    FTC HPO #1: QX9283                                 SUSTAINED as to the second sentence of the
                                                                                           fourth paragraph on the first page of Rogers’
                                  24                                                       letter beginning with “Not once during.”
                                                                                           SUSTAINED as to the fifth paragraph, which
                                  25                                                       begins at the bottom of page 1 and continues
                                                                                           to the top of page 2, from the third sentence of
                                  26
                                                                                           the fifth paragraph to the end of the paragraph.
                                  27                                                       The parties must redact the above portions

                                  28                                                     1
                                       Case No. 17-CV-00220-LHK
                                       ORDER RE HIGH PRIORITY OBJECTIONS FOR JANUARY 25, 2019
                                         Case 5:17-cv-00220-LHK Document 1417 Filed 01/24/19 Page 2 of 2



                                                                                           from QX9283.
                                   1

                                   2                                                       OVERRULED as to the remainder of Rogers’
                                                                                           letter, but the letter may not be offered for the
                                   3                                                       truth of the matter asserted.
                                        Chris Johnson, Bain
                                   4    FTC HPO #2: QX0092                                 OVERRULED, but Qualcomm must lay the
                                                                                           foundation to admit this as a business record.
                                   5
                                        FTC HPO #3: QX0124                                 OVERRULED, but Qualcomm must lay the
                                   6                                                       foundation to admit this as a business record.
                                        Aviv Nevo, Qualcomm Expert
                                   7    FTC HPO #4: QX9166                                 OVERRULED without prejudice as to
                                                                                           whether the analysis was disclosed in
                                   8
                                                                                           Professor Nevo’s expert report. The Court
                                   9                                                       does not know the opinion that Professor Nevo
                                                                                           will offer as to QX9166 and does not have a
                                  10                                                       copy of Professor Nevo’s expert report.

                                  11                                                       OVERRULED as to the FTC’s remaining
                                                                                           objections.
                                  12
Northern District of California
 United States District Court




                                              Not including today’s HPO responses, Qualcomm has filed its HPOs and responses under
                                  13
                                       seal. Qualcomm subsequently filed public unredacted versions of its HPOs and responses for
                                  14
                                       January 4, January 8, and January 11. Qualcomm failed to file public unredacted versions of its
                                  15
                                       remaining HPOs and responses. Accordingly, by January 25, 2019 at 12:00 p.m., Qualcomm shall
                                  16
                                       file public versions of its HPOs and responses for January 11, January 14, January 15, January 18,
                                  17
                                       and January 22. The public versions shall only redact any information consistent with this Court’s
                                  18
                                       sealing orders.
                                  19
                                       IT IS SO ORDERED.
                                  20
                                       Dated: January 24, 2019
                                  21
                                                                                      ______________________________________
                                  22
                                                                                      LUCY H. KOH
                                  23                                                  United States District Judge

                                  24

                                  25

                                  26
                                  27

                                  28                                                   2
                                       Case No. 17-CV-00220-LHK
                                       ORDER RE HIGH PRIORITY OBJECTIONS FOR JANUARY 25, 2019
